Case 1:19-cv-01356-DLC Document 29 Filed 10/01/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

meee ee ee ee EE EE ee ee xX
WANDA WATSON, JESSICA McCLAIN, STEPHEN
MATEJOV, LEROY JACOBS, HAROLD MICHAEL,
JENNIFER STEPHENS, and JANE DOE, : 19cv1356 (DLC)
individually and on behalf of all
others similarly situated, : ORDER
Plaintiffs,
-V¥o
Ey CTA
KELLOGG SALES COMPANY, USDC SDN i
: DOCUMENT
Defendant. : ELECTR GRACALLY TOLEL
. TCM #:
a oo nn nnn eee ne x ty arenes ENP ee prnneoemap
BATE FILED: NO\ Ul 9 al9

 

 

 

 

 

 

 

DENISE COTE, District Judge:
On February 12, 2019, plaintiff Wanda Watson, a citizen of
New York, filed this putative class action against Kellogg Sales
Company, a Delaware corporation with its principal place of
business in Michigan. On June 16, the complaint was amended to
add plaintiffs Jessica McClain, a citizen of Washington, Stephen
Matejov, a citizen of California, Leroy Jacobs, a citizen of

Tllineis, Harold Michael, a citizen of Kansas, Jennifer

 

Stephens, a citizen of Idaho (collectively, the “named out-of-
state plaintiffs”), and Jane Doe, allegedly representing
citizens of all 44 other states (the “Jane Doe plaintiffs"). In
the amended complaint, the named out-of-state plaintiffs and
Jane Doe plaintiffs allege that they have purchased the

defendant’s products “within their districts and/or states,” and

 
Case 1:19-cv-01356-DLC Document 29 Filed 10/01/19 Page 2 of 3

assert causes of actions under their respective state consumer
protection statutes.

On July 19, 2019, the defendant moved to dismiss the June
16 amended complaint. This motion became fully submitted on
August 23. It is hereby

ORDERED that the claims of the named out-of-state
plaintiffs are dismissed for lack of personal jurisdiction.
Bristol-Meyers Squibb Co. v. Superior Court, 137 S. Ct. 1773,
1783 (2017).

IT IS FURTHER ORDERED that the claims of the Jane Doe
plaintiffs are dismissed for lack of standing. Police & Fire

Ret. Sys. of Detroit v. IndyMac MBS, Inc., 721 F.3d 95, 112 (2d

 

Cir. 2013) (“[{T]here must be a named plaintiff sufficient to
establish jurisdiction over each claim advanced.”); Cent. States
Se. & Sw. Areas Health & Welfare Fund v. Merck-Medco Managed
Care, LLC, 504 F.3d 229, 241 (2d Cir. 2007) (recognizing that
there must be at least one named plaintiff with standing to
assert each claim).

IT IS FURTHER ORDERED that a conference to discuss the
remaining claims subject to the defendant’s July 19, 2019 motion
to dismiss is scheduled for Octeber 11, 2019 at 10:30 a.m. in
Courtroom 18B, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

 

 
Case 1:19-cv-01356-DLC Document 29 Filed 10/01/19 Page 3 of 3

TT IS FURTHER ORDERED that the parties shall conduct a Rule
26(f) conference regarding the New York class action claims in
advance of the conference.

SO ORDERED:

Dated: New York, New York
October 1, 2019

posse. Le.

Dit NISE COTE
United ae District Judge
